DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 12/13/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 USC 103, have been fully considered, however; Applicant argues on p. 6-8, that the prior art of record fails to teach a single generator that generates two outputs which are then “judged” by two distinct discriminators, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 
In the field of the field of generative adversarial networks, Wang teaches the architecture of an ST-CGAN as shown in Fig. 2 below, 

    PNG
    media_image1.png
    383
    711
    media_image1.png
    Greyscale



Additionally, applicant has not provided evidence in their remarks as to the criticality of structuring a multi-task generator as a single generator coupled with two discriminators. If applicant were able to present evidence of greater than expected results, this would be evidence of nonobviousness for the proposed structure of the multi-task generator. See MPEP 716.02(a) and MPEP 716.02(b). 
If the prior art collectively teaches or discloses a multi-task generator with two discriminators being trained adversarially and is capable of performing the same tasks of segmentation and generating volumes, the structure of the GAN does not distinguish from the prior art collectively, unless applicant can show that the differences in the results are in fact unexpected and unobvious and of both statistical and practical significance. 
Applicant argues on p. 8 that the prior art of record does not teach or suggest two outputs “judged” by two discriminators, however, this is not an implicit or explicit embodiment of the claims, and therefore, the configuration presented in Fig. 5 is not limiting. 
Applicant argues on p. 8-10, that the references cited within the advisory action fail to teach or suggest a single multi-task generator or where the single multi-task generator is trained adversarially with first and second discriminators, however, the cited references are not incorporated in to claim rejections under 35 USC 103, and therefore, the argument is acknowledged, however, does not need to be addressed at this time. 
Applicant continues argument on p. 10-14, that the prior art of record fails to disclose the single multi-task generator trained adversarially with first and second discriminators, however, as indicated above, this is taught by a new combination of art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli (US 20080119727), in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), and further in view of Wang (Wang, Jifeng, Xiang Li, and Jian Yang. "Stacked conditional generative adversarial networks for jointly learning shadow detection and shadow removal." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2018.)

With respect to Claim 1, Barbagli discloses the method for three-dimensional segmentation from two-dimensional intracardiac echocardiography imaging in a medical imaging system, the method comprising: Sensing positions of scan planes within a cardiac system of a patient for intracardia echocardiography (ICE) imaging (Para [0044] and [0109]-[0110]);
Forming an ICE volume from ultrasound data for the scan planes from positions (Para [0060 and [0191], " ... the ICE catheter (402) may be rotated ... to produce two-dimensional intracardiac echocardiograms that may be "stitched" and filtered to produce three-dimensional maps of the heart"));
Generating a three-dimensional segmentation from input of an ICE volume (Para [0070], "performing segmentation methodology or algorithm on the voxels to produce a mesh surface for the three-dimensional map of the organ."); and
Displaying an image of the three-dimensional segmentation (Para [0189], "an image of a three dimensional map of the left atrium ... is displayed to the surgeon to assist him or her with accurate and precise navigation ... ").
However, Barbagli does not disclose a single machine-learned multi-task generator having been trained adversarialy with first and second discriminators, the first discriminator being for the three dimensional segmentation.
Nie discloses a method comprising a machine-learned multi-task generator having been trained adversarialy, the first discriminator being for a three-dimensional segmentation (the machine-learned multi-task generator of marginal space learning (Introduction, "Our network includes a generator for estimating the CT and a discriminator for distinguishing the real CT from the generated CT. GANs work by training two different networks: a generator network G, and a discriminator network D.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Barbagli with the three-dimensional fully convolutional network as disclosed by Nie to “better model the 3D spatial information” (Methods).
a single machine-learned multi-task generator with first and second discriminators 
    PNG
    media_image1.png
    383
    711
    media_image1.png
    Greyscale

Wherein Fig. 2 shows a single generator coupled with multiple discriminators, as shown above G1 is paired with two discriminators. 
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have tried modifying the system of Barbagli with a single machine-learned multi-task generator with first and second discriminators as taught by Wang, since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. It is likely that this modification is not of innovation, but of ordinary skill and common sense. 
	The motivation being to streamline communication between nodes of a multi-task generative network and reduce errors associated with cross talk. 
Applicant has not provided evidence as to the criticality of structuring a multi-task generator as a single generator coupled with two discriminators. If applicant were able to present evidence of greater MPEP 716.02(a) and MPEP 716.02(b).

With respect to Claim 2, Barbagli teaches the method set forth above wherein forming the ICE volume comprises mapping the ultrasound data to three dimensions using the positions of the scan planes (Para [0051], "ultrasound and localization may be utilized to provide an image mapping of a volume about which the field of view (435) of the transducer of the imaging assembly (4000) has been rolled, pitched, yawed, inserted, etc."; Para [0053], "Accordingly, transducer (502) may complete three dimensional sweeps of ultrasound transmissions (e.g., lines of transmissions on multiple planes), and the transponder (504) may be in the direct path of transmission (line and plane of transmission) for one of the ultrasound signals as the transducer (502) completes the three-dimensional ultrasound sweeps.")

With respect to Claim 3, Barbagli teaches the method set forth above in at least fig. 19, wherein generating the three-dimensional segmentation comprises generating boundaries for two or more heart structures (Para [0070], "As illustrated in FIG. 19, a surface (1902) of an organ as shown in a typical intracardiac echocardiogram does not have clear and distinct boundaries. Instead, the surface may be discerned by clusters of pixels. Another method of producing a three-dimensional map of an organ, e.g., heart, or portion of an organ such as the left atrium of the heart, is grouping the pixels into voxels (1904) or volumetric pixels (1904) and then filtering the voxels (1904) or volumetric pixels (1904) by performing segmentation methodology or algorithm on the voxels to produce a mesh surface for the three-dimensional map of the organ."; (Para [0078], "For example, given the knowledge of the approximate maximum diameter, approximate centroid of flow velocity, and roughly elliptical geometry of the four PVs coming into a given left atrium, a collection of ultrasound data for the volume defined by a left atrium may be thresholded with different thresholding values and different cutting planes through 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli (US 20080119727), 
 Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), Liu ("Coupled Generative Adversarial Networks"), and Wang (Wang, Jifeng, Xiang Li, and Jian Yang. "Stacked conditional generative adversarial networks for jointly learning shadow detection and shadow removal." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2018.), as applied to claim 1, and further in view of Zheng (US 2008/0101676).

With respect to Claim 4, Barbagli as modified teaches generating volume data less sparse than the ICE volume (Para [0070], "As illustrated in FIG. 19, a surface (1902) of an organ as shown in a typical intracardiac echocardiogram does not have clear and distinct boundaries. Instead, the surface may be discerned by clusters of pixels. Another method of producing a three-dimensional map of an organ, e.g., heart, or portion of an organ such as the left atrium of the heart, is grouping the pixels into voxels (1904) or volumetric pixels (1904) and then filtering the voxels (1904) or volumetric pixels (1904) by performing segmentation methodology or algorithm on the voxels to produce a mesh surface for the three dimensional map of the organ"). 
However, Barbagli as modified does not teach wherein generating comprises generating with the single machine-learned multi-task generator and having been trained with the second discriminator being for volume data. 
the single machine-learned multi-task generator having been trained with the second discriminator being for volume data (Para [0031], "A classifier can then be trained in a much smaller region 404 of the image space for point distribution p(x, y) thereby eliminating the need search regions 402 and 406. Another classifier is then trained on restricted space region 404 for p(x, y)"; (Para
[0038], "Given a trained classifier, a training volume is scanned and a small number of candidates (e.g.,
100) are preserved such that the solution is among top hypotheses.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the method of Barbagli as modified with the use of a machine learned multi-task generator (the machine-learned multi-task generator of marginal space learning) by Zheng to fill the need for “detecting shapes in high dimensional images that is efficient and less computationally instensive” as disclosed by Zheng (Para [0006]). 

With respect to claim 5, Barbagli teaches wherein displaying comprises displaying the image of the three-dimensional segmentation and the volume data (Para [0060], "volume of space such as the left atrium of the heart may be determined and displayed"; (Para [0191], "A three-dimensional model of the target volume and/or working catheter is display on a user interface, e.g., computer monitor").

With respect to Claim 6, Barbagli teaches generating an ICE volume, however, Barbagli does not teach wherein the generating comprises generating with the single machine-learned multi-task generator having been trained with an adversarial loss with ground truth volumes from a computed tomography or magnetic resonance scan. 
Nie teaches wherein generating comprises generating with the machine-learned multi-task generator having been trained with adversarial loss with ground truth volumes from a computed tomography or magnetic resonance scan (Introduction, "Specifically, this 3D

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Barbagli with the use of a machine-learned multi-task generator having been trained with an adversarial loss with ground truth volumes from a computed tomography or magnetic resonance scan to improve object position, orientation, and scale estimation as taught by Nie.
The motivation being to “utilize an adversarial strategy to train the FCN, which can thus enforce the generated images to be more realistic.” as taught in Nie (Introduction, Para 4). 

Claims 9 is rejected under 35 U.S.C. 103 for being unpatentable over Barbagli (US 2008/0119727), in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), in view of Zheng (US 2008/0101676), in view of Liu ("Coupled Generative Adversarial Networks"), in view of Wang (Wang, Jifeng, Xiang Li, and Jian Yang), as applied to claim 1, and further in view of Špiclin (Špiclin, Žiga, Boštjan Likar, and Franjo Pernuš. "Fast and robust 3D to 2D image registration by backprojection of gradient covariances." International Workshop on Biomedical Image Registration. Springer, Cham, 2014.)

With respect to claim 9, Barbagli as modified teaches the method of claim 1. 
further comprising:  an ICE image, input of the ICE image to a machine-learned network; and displaying the ICE image with the two-dimensional segmentation
further comprising:  projecting the three-dimensional segmentation to a plane; and
generating a two-dimensional segmentation by input of the projection of the three-dimensional segmentation to the plane


In the field of 3D to 2D image registration, Špiclin teaches further comprising: 
projecting the three-dimensional segmentation to a plane; 

    PNG
    media_image2.png
    297
    550
    media_image2.png
    Greyscale

(Image Registration Methodology, p. 3, “3D-2D registration is concerned with positioning the coordinate system of a pre-operative 3D image (Sv) in a world coordinate system Sw so as to align corresponding anatomical structures on 2D and projected 3D image.” Wherein the 3D segmentation is projection to a plane) 
generating a two-dimensional segmentation by input of the projection of the three-dimensional segmentation to the plane (Introduction, p. 2, “Intensity-based methods [1] recast the 3D-2D to 2D-2D registration by aligning the 2D modality to simulated 2D images, called digitally reconstructed radiographs (DRRs)”; (Introduction, p. 2, “we propose a novel 3D-2D registration method based on measuring similarity between gradient covariances in 3D and 2D images. Gradient covariances 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Barbagli with similar techniques/methods (generating a 2D segmentation from a 3D image) to improve similar devices (medical imaging systems) in the same way (conversion of image inputs from various modalities) as taught by Špiclin. 
	The motivation being (Introduction, p. 3, “Intensity-based methods [1] recast the 3D-2D to 2D-2D registration by aligning the 2D modality to simulated 2D images, called digitally reconstructed radiographs (DRRs). DRRs are obtained by casting virtual rays through a pre-operative 3D image. For DRR to 2D modality registration a robust similarity measures (SMs) such as mutual information (MI), gradient difference and pattern intensity can be used [1]. Gradient-based methods are promising since they encode structural information, and are very efficiently projected from 3D to 2D [3, 5] or backprojected from 2D to 3D [11], making them far less computationally demanding than DRR-generation needed in the intensity-based methods”; (Discussion, p. 10, “to enhance with 3D information the visualization and analysis of intra-operative 2D images.”) as taught by Špiclin.

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 for being unpatentable over Barbagli (US 2008/0119727), in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), in view of Zheng (US 2008/0101676), in view of Liu ("Coupled Generative Adversarial Networks"), in view of Wang (Wang, Jifeng, Xiang Li, and Jian Yang. "Stacked conditional generative 

With respect to Claim 8, the Barbagli as modified teaches the method for three-dimensional segmentation from two-dimensional intracardiac echocardiography imaging in a medical imaging system of claim 1. 
However, Barbagli as modified does not teach wherein generating comprises generating with the single machine-learned multi-task generator including downsampling and upsampling blocks with skip connections.
Agisilaos teaches wherein generating comprises generating with the single machine-learned multi-task generator including downsampling and upsampling blocks with skip connections (Segmentation, "Specifically, the network consists of 3 downsample and 3 upsample blocks with skip connections between each block of equal size filters.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Barbagli as modified by Nie and Liu with the use of a machine learned multi-task generator as taught by Agisilaos ("Adversarial Image Synthesis for Unpaired Multi-modal Cardiac Data") consisting of downsampling and upsampling blocks with skip connections. 
The motivation being “to achieve state of the art results in various segmentation tasks, including cardiac, and U-Net is a standard benchmark approach.” as taught by Agisilaos (4.1 Segmentation). 

With respect to Claim 11, Barbagli teaches the method for three-dimensional segmentation from two-dimensional intracardiac echocardiography imaging in a medical imaging system wherein displaying comprises displaying the three-dimensional segmentation as a segmentation of the left atrium or ventricle (Para [0189], "An image of a three-dimensional map of the left atrium including the robotic catheter with the localization information is displayed to the surgeon to assist him or her with accurate and precise navigation and placement of robotic catheter").

With respect to Claim 12, Barbagli teaches the method of claim 1 further comprising performing ablation for atrial fibrillation with the image of the three-dimensional segmentation as a guide (Para [0189], "The three-dimensional map would include the instruments that are being used in the organ, e.g., catheters that are being used to perform cardiac ablation in left atrium of a beating heart. The surgeon who is performing the minimally invasive procedures could use the three-dimensional map to determine the relative positions of the catheters in relation to the left atrium that is being operated upon.")

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ("Coupled Generative Adversarial Networks"), in view of Zheng (US 2008/0101676), Barbagli (US 2008/0119727), Madani (US 20190198156), and further in view of in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks").

With respect to Claim 13, Liu teaches in at least Figs. 1 and 2, defining a multi-task generative adversarial network with output layers (Introduction, "we propose the coupled generative adversarial networks (CoGAN) framework. It can learn a joint distribution of multi-domain images without existence of corresponding images in different domains in the training set"). 
Liu does not teach: the multi-task generative adversarial network including a single generator;
assigning computed tomography or magnetic resonance volumes from a first group of patients as ground truth volumes for ultrasound imaging of a second group of patients;
machine training, using the assigned ground truth volumes the multi-task generative adversarial network to generate first volumes and three-dimensional segments from input ultrasound volumes assembled from planar images, the training being based on the assigned ground truth volumes; and
Storing the single generator of the machine-trained multi-task generative adversarial network.
Zheng teaches assigning computed tomography or magnetic resonance volumes from a first group of patients as ground truth volumes and machine training, using the assigned ground truth volumes (Para [0023], "Learned discriminative object models are used to exploit a large database of annotated 3D medical images"; (Para [0038], "Given a trained classifier, a training volume is scanned and a small number of candidates (e.g., 100) are preserved such that the solution is among top hypotheses"; (Para [0037], "Given a set of candidates, they are split into two groups, positive and negative, based on their distance to the ground truth (step 804).")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liu for a multi-task generative adversarial network with the input of computed tomography or magnetic resonance volumes from a first group of patients as ground truth volumes and training the network with those ground truths as taught by Zheng for accurate object position and scaling estimation. Due to the nature of a generative adversarial network any input will be accepted and the generative adversarial network will perform the assigned tasks.
Barbagli teaches ultrasound imaging of a second group of patients and three-dimensional segments from input ultrasound volumes assembled from planar images (Para [0112], "One significant advantage of the ultrasound system and techniques described herein is that one can acquire real-time 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liu for a multi-task generative network with ultrasound imaging of a second group of patients and three-dimensional segments from input ultrasound volumes assembled from planar images as taught by Barbagli for navigation of critical stuctures as well as to produce an accurate three-dimensional segmentation of an organ of interest.
Madani teaches storing the generator of the machine-trained multi-task generative adversarial network (Para [0040], "Thus, the mechanisms described herein may be implemented as specialized hardware, software executing on general purpose hardware, software instructions stored on a medium such that the instructions are readily executable by specialized or general purpose hardware, a procedure or method for executing the functions, or a combination of any of the above.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liu for a multi-task generative network with storing a generator of the machine-trained multi-task generative adversarial network as taught by Madani for the machine-learned multi-task generative adversarial network to be readily executable.
Nie teaches the multi-task generative adversarial network including a single generator

    PNG
    media_image3.png
    227
    518
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Liu with the use of a known technique (a multi-task generative adversarial network including comprising a single generator) to improve similar devices (three-dimensional imaging devices) in the same way. 
	The motivation being (2.1 Proposed Supervised GAN, “for estimating the
CT and a discriminator for distinguishing the real CT from the generated CT… classify an input image as real or synthetic…. Minimize the binary cross entropy (bce) between the decisions of D and the correct label (real or synthetic), while the network G is trying to minimize the binary cross entropy between
the decision done by D and the wrong label for the generated images.”) as taught by Nie.  

With respect to Claim 14, the modified system of Liu, in view of Zheng, and further in view of Barbagli teaches the method of Claim 13 wherein assigning comprises pairing one of the computed tomography or magnetic resonance volumes to each sample intracardiac echocardiography volume of the second group of patients based on similarity. 
Zheng discloses (Para [0023], "Learned discriminative object models are used to exploit a large database of annotated 3D medical images"; (Para [0038], "Given a trained classifier, a training volume is scanned and a small number of candidates (e.g., 100) are preserved such that the solution is among top 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Liu, in view of Barbagli with a learned discriminative object model and a trained classifier to split candidates into groups based on their distance to the ground truth as taught by Zheng. 
	The motivation being to “capture the orientation and scale of the object and at the same time is very efficient.” as taught by Zheng (Para [0032]). 
Barbagli teaches (Para [0060], "In addition, as will be discussed in more detail, the ICE catheter (402) may be rotated (e.g., about 120 degrees or more) to produce two-dimensional intracardiac
echocardiograms that may be "stitched" and filtered to produce three-dimensional maps of the heart").
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Liu, in view of Zheng with intracardiac echocardiography volumes as taught by Barbagli. 
	The motivation being that “The information on the ICE catheter (402) and robotic catheter (404) may be combined with the three-dimensional map of the heart such that the spatial relationship of the ICE catheter and robotic catheter in a particular volume of space such as the left atrium of the heart may be determined and displayed.” as taught by Barbagli (Para [0060]). 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ("Coupled Generative Adversarial Networks"), in view of Zheng (US 2008/0101676), in view of Barbagli (US 2008/0119727), in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), and in view of Madani (US 20190198156).

wherein machine training comprising machine training with a combination of adversarial and reconstruction loss.
 	Nie teaches wherein machine training comprising machine training with a combination of adversarial and reconstruction loss (Introduction, “this 3D FCN is used as the generator in a
generative adversarial framework, where an adversarial loss term from a discriminator
network is used in addition to the conventional reconstruction error with the objective of
producing more realistic CT data”; (Proposed Supervised Generative Adversarial Networks (GAN), "we use a loss function that includes an adversarial term and a reconstruction error with L2 distance.")
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Liu, in view of Zheng, in view of Barbagli, and further in view of Madani with a combination of adversarial and reconstruction loss as taught by Nie. 
	The motivation being to produce more realistic image data as taught by Nie (introduction, para 4). 

Allowable Subject Matter
The following is an examiner's statement of the indication of allowable subject matter: 
Claims 7, 15, and 17 are seen as allowable, but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 are seen as allowable.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793